Title: From John Adams to François Adriaan Van der Kemp, 26 December 1813
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Vanderkemp
Quincy Dec. 26. 13

Be not anxious. I am not jealous. Had your Packett arrived one day Sooner, I Should have delivered it in Person to Mr and Mrs Quincy at this house. I shall Send it to Boston where they now live, by the first opportunity.
Mrs Adams is very low, in consequence of a pulmonary fever of dangerous Symptoms: but she is So much better as to bid me tell you She Should have answered your very polite Letter, but for this Sickness: and She begs me add that She looks now ten times worse, than when She frightened You So much. I too have been Sick and am So Still. We have neither of Us any need of Phillips daily morning Monitor “Memento mori.”
You can Scarcely Say too much in praise of Luzac or your Self, in the Judgment of Mrs A or her Husband
What think you of Free thinking,? Free Speaking? and Free Writing? Is there a Man in his Senses, now upon our Globe, who dares to Speak his mind? Is there a Country in which he could do it, with out Persecution and Martyrdom? Think not these questions foolish. They are very grave and Solemn. I add was there ever Such a Man or Such a Country.
Our Theologians, liberal, candid and critical as they are, now Sett up Alexander Hamilton, Fisher Ames and Theophilus Parsons as great Authorities in Support of Revelation. Suppose I should publish, what I fully believe, that neither of the three knew more of the controversy than they did about the Shasta and the Koran and the immortal Lama; do you think I could walk the Streets without having my brains beat out? I might: but Calumny is worse than Death; worse than the Stoning of Stephen. I Should be held up in the Pulpit and the Press, and what is worse, circulated in private Letters and Secret Whispers as a Deist An Atheist, and the Devil knows what.
An Embargo is laid on all your Lucubrations. And why? Have you the Fredom of the Press? The Repository cannot live. And Why? Thousands of Cartloads of Trash foreign and domestic circulate freely and Sell well.
The Syllabus is returned, according to plighted honour and the Phylosopher would be unwise to let a Copy be taken. Repose is all that he or I can desire.
Neither Monticello nor Mount Wollaston are ambitious of being quoted as Authorities in the Science of Theology. It has not been our Profession. We Should make no great Figure, nor even any little discoveries in Controversies that have employed the Minds of Phylosophers, Divines Statesmen Generals and Armies for 5 or 6 thousand Years and deluged our Globe in blood.
You mentioned and I have ecchoed Mount Wollaston: but I have a great mind to Change the Name of this little Hillock from Mount Wollaston to Shepherds Hill. The Sound is less pompous. The Hill is in the Center of a Sheep Pasture and the Sunny Side of it very Suitable for a Shepherds Cot. If I was worth a hundred pure Marinos I would not hesitate. A metaphisical ill natured New England Historian might Surmise another Motive. That Emminence, or Protuberance was owned, after the Indians by Shepherds, two Clergymen, one of Cambridge, the other of Charleston who by all that I have read or heard were the most learned, the most candid and the least Superstitious of all the Priests who first emigrated to New England. Such names deserve commemoration more than a mere Sea Captain of whom nothing is known but his name.
To the Surprise of the Publick, a Mr English, a young Preacher has renounced his Profession and commenced an Attack upon the Christian Religion. I could get the Book but for an hour and have not read a third part of it. I have read Mr Carey’s and Mr Channings Notices of it. But neither Mr English nor Mr Carey nor Mr Channing will throw any new Light upon this great Subject which has employed all the Learning Genius and Talents of the World for So many Centuries. I wish they would endeavour to enlighten the darkness of the three first Centuries especially the first. Or at least lay together in a Short Compass all that can now be known. I have read Lardner and Jones. They give Us their very learned Opinions but I want their Witnesses, their Authorities and their Proofs. Abdias and Hegesippus are not inspired Oracles.
The Bible is the best Book in the World and for that reason among a thousand others, I want to know more about it.
I am, my dear Sir, as ever Yours
John Adams